PREGERSON, Circuit Judge,
specially concurring.
Both the IJ and the BIA concluded that Jin had failed to meet his burden of proving that his fear of future persecution was objectively reasonable. I agree. See INS v. Elias-Zacarias, 502 U.S. 478, 478 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); see also Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
*725Contrary to Jin’s argument on appeal, the record demonstrates that the BIA has “give[n] reasons for its decision[ ] showing that it has properly considered the circumstances” of Jin’s individual case. Santana-Figueroa v. INS, 644 F.2d 1354, 1357 (9th Cir.1981).